On November 26, 2007, the defendant was sentenced as follows: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Vehicular Homicide While Under the Influence, a felony; Count II: Ten (10) days in the Missoula County Detention Center, for the offense of Failure to Carry Proof or Exhibit/Insurance in Vehicle, second offense, a misdemeanor; and Count III: One hundred eighty (180) days in the Missoula County Detention Center, with credit of 135 days served, for the offense of Driving a Motor Vehicle While Privilege to do so is Suspended, a misdemeanor. Counts I - III shall run consecutively with each other.
On May 6,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kara Docherty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6 th day of May, 2010.
DATED this 26th day of May, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.